United States Court of Appeals
                     For the First Circuit


No. 19-1457

      SHINYA IMAMURA; IRYO HOJIN NISHIKAI; IRYO HOJIN SHADAN
         IMAMURA CLINIC; KABUSHIKI KAISHA BELLEVUE TRADING;
      KABUSHIKI KAISHA MARUHI; KOEKI ZAIDAN HOJIN JINSENKAI;
        KONNO GEKA CLINIC; AKIRA KONNO; MASAHIRO YAMAGUCHI;
     JUNKO TAKAHASHI, on behalf of themselves and all others
                         similarly situated,

                     Plaintiffs, Appellants,

                               v.

                    GENERAL ELECTRIC COMPANY,

                      Defendant, Appellee,

                           DOES 1-100,

                           Defendants.




                          ERRATA SHEET


     The opinion of this Court, issued on April 24, 2020, is
amended as follows:

     On page 21, line 20, replace "amendable" with "amenable"